Citation Nr: 1226696	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to February 1986. Thereafter, he had National Guard and Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO denied service connection for a left ankle disability, bilateral hearing loss, and tinnitus, among other claims, and the Veteran timely perfected an appeal as to these three issues. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issues on appeal may be decided on the merits.  In essence, the Veteran claims that he has a left ankle disability, bilateral hearing loss, and bilateral tinnitus, all connected to his active duty service.

Left ankle disability

The Veteran's service treatment records show that he presented for treatment after  twisting his left ankle.  On objective examination, edema and tenderness of the left lateral malleolus was noted.  See Service treatment record dated January 6, 1977.  Although a definite ankle fracture was not noted, a probable secondary ossicle was detected between the talus and the fibula.  See Service radiographic report dated January 6, 1977.  The Veteran was directed to soak his ankle in the whirlpool daily to treat the swelling and bruising.  This therapy was discontinued after one treatment.  See Service treatment record dated January 10, 1977.  

In April 1984, the Veteran sought emergency treatment after injuring his left ankle while playing flickerball.  On objective examination, the left ankle was tender and  edematous over the lateral malleolus.  X-rays were noted as revealing a questionable old loose body at the medial aspect of the left ankle, but no fracture.  The initial assessment/diagnosis was a sprain of the left ankle.  See Service treatment record dated April 6, 1984.  On orthopedic consultation, a few days later, the Veteran was assessed as having an acute ligament injury in the left ankle, and a possible new avulsion fracture of the medial malleolus.  A physical profile report shows that he was ordered to refrain from running, jumping, marching, and standing for prolonged periods. A few days later, a short leg walking cast was applied. Two weeks later, it was noted that he had a resolving injury to the left ankle and use of the cast was discontinued.  Over a month after the injury occurred, he continued to complain of slight pain and swelling.  See Service treatment records dated May 16, 1984.  Limitation of motion was detected. The record does not contain a separation examination, however, the Veteran's  December 1984 annual flight examination report indicated that the Veteran's lower extremities were "normal."  

A National Guard treatment record, dated in March 2002, reflects the Veteran sought treatment for a strained Achilles tendon, and complained of residual weakness from a 1984-1985 ankle injury.  See Medical record dated March 9, 2002.  

The Veteran is currently claiming that he has residuals of an inservice left ankle sprain.  See Notice of disagreement dated January 29, 2009.

Under 38 C.F.R. § 3.159(c)(4), the VA has a duty to assist claimants obtain evidence to support their claims, including the provision of a medical examination if needed to decide the claim.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the record does not adequately reveal the current state of the disability, the duty to assist requires a thorough and contemporaneous medical examination).  To trigger  VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  See Duenas v. Principi, 18 Vet. App. 512. 517-18 (2004).  Here, the Veteran is currently claiming that he has a left ankle disability that may be connected to his in-service injury, a connection that he expressed to a physician ten years ago.  See Medical record dated March 9, 2002.  The Veteran is competent to attest to his own observable symptomatology and the Board finds these assertions sufficient to satisfy the conditions set forth in Duenas.  See Notice of disagreement dated January 29, 2009.  The Board agrees that an examination is necessary so that the Veteran's current diagnosis may be clarified, and so that an opinion on etiology can be provided.  

Bilateral hearing loss and tinnitus

At the outset, the Board notes that the Veteran was a pilot in the United States Air Force, and worked in and around aircraft during his subsequent service as a flight commander in the Reserve and National Guard.  He alleges that this exposed him to excessive noise exposure and acoustic trauma.  See Statement of representative dated December 23, 2009, page 2; Notice of disagreement dated January 29, 2009.

The only evidence of record demonstrating that the Veteran has a hearing loss disability for VA purposes consists of an audiogram conducted in March 2002, while the Veteran was in the National Guard.  See Medical record dated March 9, 2002; see also 38 C.F.R. 3.385 (2011) (setting forth criteria for disability due to hearing loss).  At that time, his right ear auditory threshold was 30 decibels at the 1000, 2000, and 4000 Hertz frequencies, and his left ear threshold was 50 decibels at 4000 Hertz.  See Medical record dated March 9, 2002.  These results were noted to be a "significant threshold shift."  Id.  Pertinently, however, the record includes three subsequent audiological tests that show normal hearing for VA purposes.  See Medical records dated January 25, 2003; January 31, 2004; and, January 22, 2005.

With respect to tinnitus, although the Veteran is competent to attest to experiencing ringing in his ears, there is no opinion of record addressing whether any current tinnitus disability is related to his in-service noise exposure.

As discussed above, under 38 C.F.R. § 3.159(c)(4), the VA has a duty to provide a claimant with a medical examination if one is needed to decide the claim.  In this case, the Veteran was scheduled for a VA audiological examination but did not attend.  See VARO C & P examination request worksheet dated December 4, 2009.  Neither the physical nor virtual claims folder contains a notification letter informing the Veteran of the time and place of the examination. There is no indication of why the Veteran failed to report to the examination.  

The Board wishes to make clear that for original claims for compensation, such as the Veteran's, if an examination is scheduled and the Veteran does not have good cause for failing to report, then the claim may be decided without the aid of that examination based on the evidence already of record.  38 C.F.R. 3.655(b) (2011).  The Board, however, has been given the discretion to determine how much development a case needs in order for a service connection claim to be decided.  Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); see also 38 C.F.R. § 3.304(c) (2011).  In this case, because one claim is already being remanded for the purpose of an examination, the Board believes that the Veteran should be given another chance to have a VA examination to fully develop these claims as well.  

Finally, the Board wishes to highlight the Veteran's extensive service, beginning in 1974 and concluding in 2008.  Along with service in the United States Air Force, the Veteran also served in the Reserve from February 1986 to May 1990, the National Guard from May 1990 to June 2005, and the Reserve again from June 2005 to May 2008.  See Eligibility Report.  To that end, the record appears to be incomplete regarding the Veteran's Reserve and National Guard service, as the medical records contained in the claims file do not date beyond January 2005, and the personnel records, particularly the ANG/USAFR Point Credit Summaries, do not date past 2000.  The Board believes that, if there are more medical and/or personnel records from these time periods, their review would be helpful in resolving the Veteran's claims.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his left ankle, hearing loss, and tinnitus.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  These efforts to obtain records should also be memorialized in the Veteran's VA claims folder.  

2. The RO/AMC should take appropriate steps to secure copies of any and all outstanding personnel and medical records not currently in the claims folder, pertaining to the Veteran's service in the Reserve from February 1986 to May 1990, the National Guard from May 1990 to June 2005, and the Reserve from June 2005 to May 2008.  In particular, if in existence, the RO/AMC should obtain the Veterans ANG/USAFR Point Credit Summaries dated 2000 to 2008, and medical records from 2005 to 2008.  These efforts to obtain records should also be memorialized in the Veteran's VA claims folder.

3. When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA orthopedic  examination to determine the nature and etiology of his left ankle disability.  The entire claims file and a copy of this remand must be made available to and reviewed by the designated examiner, and the report should reflect that such review occurred.  The examiner should perform all indicated tests and studies, including diagnostic imaging, and report all clinical findings in detail.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has left ankle disability.

If the Veteran does have a current left ankle disability, the examiner should then provide an opinion with supporting clinical rationale as to whether it is at least as likely as not (50/50 probability or better) that the Veteran's current left ankle disability had its onset during his period of active duty service from 1974 to 1986, or is otherwise related to his documented left ankle injuries sustained in-service in 1977 and/or 1984.  In rendering this opinion, the examiner should specifically discuss the Veteran's current complaints of ongoing pain symptomatology since these injuries, as well as his prior assertion to physicians ten years ago while in the National Guard that he had residual weakness of the left ankle since 1984.  See Medical record dated March 9, 2002.  If the examiner determines that the Veteran's March 2002 Achilles tendon strain as likely as not caused or aggravated the Veteran's claimed ankle disability, this should also be made clear in a report to be prepared and associated with the Veteran's VA claims folder.

The phrase "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4. Contemporaneously with the above, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus, and the functional effects caused by these disabilities, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The entire claims file and a copy of this remand must be made available to and reviewed by the designated examiner.  

After review of the claims file, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385 (2011), as well as whether the Veteran has bilateral tinnitus.

If the Veteran does have a current hearing loss disability and/or tinnitus, the examiner should then provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability and/or tinnitus are as likely as not (50/50 probability or better) caused by, or otherwise related to his active duty military service, to include his claimed noise exposure from being a pilot both during active duty service and during his periods of Reserve and National Guard Service.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur.  If the examiner finds no hearing loss and/or tinnitus in service, he or she must address whether any current hearing loss is at least as likely as not attributable to in-service noise exposure.

The phrase "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims file.

5. The RO/AMC should ensure that notice of the dates of these examinations is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 CFR § 3.655.

6. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


